Per Curiam,
In cases such as this, — appealing largely to the discretion of the court below, — where oral testimony of witnesses is frequently heard and passed upon, an opinion should always be filed by the court setting forth, at least briefly, its findings of fact and the grounds of its decision. We are not in a position to properly weigh the testimony or consider its credibility with the same discrimination as the court below, and should therefore have the benefit of such an o'pinion to guide us in determining whether in disposing of the case in that court there was such abuse of discretion as calls for our interference.
Aided by the able and exhaustive argument of the learned counsel for the defendants, we have carefully examined the somewhat voluminous record before us, and are not convinced that the court committed any error in refusing to open the judgment and let defendants into a defense. The evidence was certainly not sufficient to warrant the reformation of an instrument signed by parties fully competent to understand its contents. Without considering the evidence of notice of the *280prior transfer of the judgment to the use plaintiff, it is sufficient to say that the assignment of the claim, presented as a set-off, was with the express agreement that if the set-off was not allowed the claim should be reassigned. This is not a sufficient transfer of ownership to enable the assignee to use the claim as a set-off: McGowan v. Budlong, 79 Pa. 472.
We find nothing in the record that would justify us in sustaining any of the assignments of error. Nor do we think that either of them requires further notice.
Decree affirmed and appeal dismissed, with costs to be paid by defendants.